DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered. 

Election/Restrictions
Claims 8-14 are presented for Examination below, claims 1-7 and 15-20 remain withdrawn based on the response to restriction filed on July 26, 2018.  See office action of August 24, 2018 for more details.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The amended limitation at the end of the claim of “the first sensing electrode coupled to the first input of the comparator”, is duplicating that the first sensing electrode is coupled to the first input of the comparator (which already appears in line 2 of the claim).  It is recommended this description be deleted to keep the claim precise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zebedee et al. (US Publication 2009/0153383) in view of Bharathan (US Publication 2017/0205453).
In regard to claim 8, Zebedee et al. discloses a capacitance-to-digital converter (abstract, paragraph 1 – see figure 14, all elements will be representative of this figure unless otherwise specified) comprising: 
a comparator having a first input coupled to a first sensing electrode and a second input coupled to a second sensing electrode (comparator 8 has each input connected to a different load capacitor Cload, paragraph 111 says to review what was stated about figure 6 – see paragraphs 64-66); 

a second capacitive digital-to-analog converter (DAC) coupled to the second input of the comparator, the capacitive DAC for applying a second signal to the second sensing electrode (element 6’ combined with element 7’, coupled to the inverting input of the comparator 8 and a sensing electrode of capacitor Cload, see paragraphs 63-66); and 
a counter for providing control signals to the first and second capacitive DACs (counter element 9 – paragraphs 67-69, provides control signals to elements 7 and 7’, see also figure 6 which shows elements 7 and 7’ in more detail), wherein a first counter value corresponding to the control signal provides to the first capacitive DAC (the control value being output from selector switch 27 to DAC 7 [first capacitive DAC] is representative of the value out of the counter, based on the ‘bit’ m representing the number of capacitors – see paragraph 65) and a second counter value corresponding to the control signal provided to the second capacitive DAC (the control value being output from selector switch 27’ to DAC 7’ [second capacitive DAC] is representative of the value out of the counter, based on the ‘bit’ m representing the number of capacitors – see paragraph 65) are derived from a capacitance on at least the first sensing electrode (see specifically paragraphs 63-66, more specifically paragraph 65 stating ‘The capacitive load Cload and Cload’ and the switched capacitor network 7, 7’ [which are both actually tuning DACs] both contribute to the overall effective load experienced, 
Zebedee et al. lacks specifically wherein the counter receives logic signals from a logic unit coupled to the output of the comparator.
Bharathan discloses wherein the output of a comparator (figure 1 element 130) that is connected to capacitances (124, 126 respectively) such that a logic gate including a D flip flop (132) and AND gate (134) are connected directly output of the comparator between the comparator and a time measurement logic (140).
It would have been obvious to one with ordinary skill in the art before the effective filing date for Zebedee et al. to include wherein logic elements would be between the comparator and a time logic determination unit (counter for Zebedee et al.) as taught by Bharathan in order to avoid synchronization issues in the conversion of digital to analog (paragraph 21) as well as being able to control the clock signal into D flip flop for when a measurement and determination will actually be made (paragraph 21) to avoid measurements when not desired or needed.
In regard to claim 9, Zebedee et al. discloses wherein a first control signal to the first capacitive DAC from the counter is complimentary to a second control signal to the second capacitive DAC from the counter (paragraphs 63-66, see that 6 has “0” and 
In regard to claim 10, Zebedee et al. as modified by Bharathan discloses wherein the logic unit determines whether to increment or decrement the counter (in the modified structure the logic unit output is based on the comparator output which is what is related to what happens with the counter, thus the logic unit as it is now the direct input to the counter controls the counter).
In regard to claim 13, Zebedee et al. discloses wherein a first and second zoom capacitors are coupled to the first and second inputs of the comparator, respectively, for applying first and second step signals onto the first and second inputs of the comparator (figure 6 - capacitors C1-Cn in each of 7 and 7’ are zoom capacitors as they all have switches that will allow the capacitors to provide a step signal - similar to that disclosed by the present invention and calling it a 'zoom capacitor’).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zebedee et al. (US Publication 2009/0153383) and Bharathan (US Publication 2017/0205453) as applied to claim 8 above, and further in view of Scheller et al. (US Publication 2005/0194970).
In regard to claims 11 and 12, Zebedee et al. as modified lacks 
[claim 11] wherein the first and second capacitive DACs each comprises a coarse capacitive DAC and a fine capacitive DAC coupled to the output of the counter.
[claim 12] wherein the coarse capacitive DACs comprise a first set of DAC values and the fine capacitive DACs comprises a second set of DAC values, and wherein the 
Scheller et al. discloses a sensing system wherein the DAC comprises a coarse DAC and fine DAC (abstract and paragraph 14), such that the coarse capacitive DACs comprise a first set of DAC values and the fine capacitive DACs comprises a second set of DAC values, and wherein the first set of DAC values and the second set of DAC values have at least one overlapping value (paragraph 39; see also paragraphs 33-35).
It would have been obvious to one with ordinary skill in the art before the effective filing date for Zebedee et al. as modified to include a coarse and fine DAC for each of the DACs as taught by Scheller et al. in order to be able to provide a rapidly moving tracking signal of the how the sensed signal is changing (abstract – thus, increasing accuracy).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 14, the prior art does not teach or render obvious a first inverter coupled between a first output of the comparator and a first input of an OR gate; a second inverter coupled between a second output of the comparator and a second input of the OR gate; and a D flip-flop coupled to the first input of the OR gate and the output of the OR gate, the D F/F for providing increment or decrement signals to the counter and in the combination as claimed.
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Applicant argues that they have made more clear the relationship between the capacitance of the capacitor and the control signal that is eventually input to the DAC by replacing “representative of a capacitance” with “derived from a capacitance”, but while the Examiner suggested to make more clear the relationship, simply changing a phrase was not the suggestion.  The suggestion was to describe in more detail the relationship (i.e. adding to the claims some of the functional operation of how the capacitance of the capacitor is used to eventually become the control signal input to the DAC, through the count signal).  The definition of ‘derive’ from Merriam-Webster Dictionary is “to take, receive, or obtain especially from a specified source”, meaning that the capacitance is used as a source to produce the counter value.  Which as explained in the rejection above Zebedee discloses in paragraph 65 (though paragraphs 63-69 should be reviewed) the capacitance Cload[top] is part of what is taken into account when producing the counter value.  In an effort to advance prosecution, it is recommended Applicant in the claim language make clear that the counter has two outputs, including a further description of the derivation of each of the outputs and then how each output go to a different DAC, this is something that Zebedee as modified does not disclose (noting that some functional description of why and the purpose of the two outputs would be needed).
No dependent claims were specifically argued and they remain rejected, noting that claim 14 is still objected to as being allowable if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896